                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

    UNITED STATES OF AMERICA,                       )
                                                    )
                                                    )
    v.                                              )     Case No. 3:15-cr-0037-2
                                                    )     Judge Aleta A. Trauger
                                                    )
    BENJAMIN BRADLEY                                )

                                              ORDER

         Before the court is defendant Benjamin Bradley’s Motion and Memorandum of Law in

Support of Motion to Reconsider this Court’s April 9, 2019 Ruling, Expand the Scope of

Factfinding, and Conduct Factfinding by Jury. (Doc. No. 1157.) The court has determined that a

response to the motion is not necessary. For the reasons set forth herein, the motion will be granted

in part and denied in part.

                                            Background

         Following reversal and remand by the Sixth Circuit of a forfeiture order entered by this

court, in light of Honeycutt v. United States, 137 S. Ct. 1626 (2017), the defendant filed a Motion

to Dismiss the Forfeiture Allegations of the Indictment and Deny the Government’s Request for a

Money Judgment. (Doc. No. 1125.) Based on binding precedent, the court denied the motion.

(Doc. Nos. 1154, 1155.) More specifically, the court held that (1) it is bound by the Supreme

Court’s holding in Libretti v. United States, 516 U.S. 29, 49 (1995), that “the right to a jury verdict

on forfeitability does not fall within the Sixth Amendment’s constitutional protection”; (2) the

Supreme Court did not overrule Libretti in Southern Union Co. v. United States, 567 U.S. 343

(2012); (3) the Sixth Circuit has expressly recognized that 21 U.S.C. § 853 permits, or at least does

not prohibit, money forfeiture judgments, United States v. Hampton, 732 F.3d 687, 691–92 (6th




  Case 3:15-cr-00037 Document 1163 Filed 05/01/19 Page 1 of 4 PageID #: 4643
                                                                                                     2


Cir. 2013); and (4) Honeycutt did not overrule, either expressly or implicitly, Hampton or other

authority holding that § 853 authorizes money judgments.

         Upon denying the defendant’s Motion to Dismiss the Forfeiture Allegations, the court also

entered a second order setting the matter for an evidentiary hearing to adjudicate the amount of the

money judgment to be issued. (Doc. No. 1156.) Finding that the defendant “did not expressly

appeal the court’s findings of fact” regarding the forfeiture of the currency and the real property

identified in the original forfeiture order, the court noted that the parties would “not be required to

present evidence regarding forfeiture of the currency and the real property identified in the original

forfeiture order.” (Doc. No. 1154, at 16.) At the same time, however, the court recognized that the

Sixth Circuit had vacated this court’s previous forfeiture order in its entirety—not merely the

money judgment aspect of it—and that the defendant had not waived review of any argument. (Id.

at 6.)

         Now before the court is the defendant’s motion to reconsider certain aspects of that ruling.

In particular, the defendant asks the court to (1) “conduct factfinding that includes the currency

and real property identified in the original forfeiture order; and (2) conduct all factfinding through

a jury.” (Doc. No. 1157. at 1.)

                                             Discussion

         Regarding the defendant’s unopposed request to expand the scope of factfinding to be

conducted at the evidentiary hearing, the court agrees that the Sixth Circuit vacated the entirety of

the original forfeiture order and that, as stated above, the defendant has not waived any argument.

As a result of the vacatur of the court’s forfeiture order (Doc. No. 1005), both of the government’s

forfeiture motions (Doc. Nos. 856, 861) have been re-opened and remain pending. In his Motion

to Dismiss the Forfeiture Allegations, the defendant had no need to address specific aspects of the




  Case 3:15-cr-00037 Document 1163 Filed 05/01/19 Page 2 of 4 PageID #: 4644
                                                                                                      3


forfeiture, as he opposed the forfeiture in its entirety as a matter of law. Because the Sixth Circuit’s

remand opinion contemplated fresh factfinding, without limitation, the court will grant the

defendant’s motion to reconsider insofar as it challenges the limitation of the evidentiary hearing

to the issue of the amount of the money judgment. The Order entered on April 12, 2019 will be

deemed amended to state that the purpose of the evidentiary hearing will be to establish the amount

of the money judgment as well as the cash and real property forfeitures sought by the government

in its Motion for Entry of a Preliminary Order of Forfeiture (Doc. No. 858) and Motion for an

Order of Forfeiture of at Least a $1,000,000 United States Currency Money Judgment (Doc. No.

861).

        In addition, the defendant continues to espouse the position that the Sixth Amendment

requires a jury to determine any facts on forfeiture not expressly admitted by the defendant, and

the court understands that the defendant seeks to preserve this claim for appellate review. The

defendant, however, has never actually requested a jury hearing and instead demanded that the

forfeiture allegations be dismissed. Moreover, Rule 32.2 only requires a jury in a “case tried before

a jury” and “either party requests that the jury be retained to determine the forfeitability of specific

property if it returns a guilty verdict.” Fed. R. Crim. P. 32.2(b)(5)(A). This case was not tried to a

jury, so Rule 32.2(b)(5) does not apply. For those reasons as well as those expressed in the

Memorandum and Order denying the defendant’s Motion to Dismiss Forfeiture Allegations, the

court will deny the Motion to Reconsider insofar as it demands a jury in connection with the

forfeiture evidentiary hearing.

                                       Conclusion and Order

        The defendant’s Motion to Reconsider (Doc. No. 1157) is GRANTED IN PART AND

DENIED IN PART. The motion is GRANTED insofar as it seeks to expand the scope of inquiry




  Case 3:15-cr-00037 Document 1163 Filed 05/01/19 Page 3 of 4 PageID #: 4645
                                                                                                4


to be conducted at the evidentiary hearing. The Memorandum and Order of April 9, 2019 (Doc.

Nos. 1154, 1155) and the Order entered on April 12, 2019 (Doc. No. 1156) are hereby MODIFIED

in that respect and as follows: At the evidentiary hearing set for May 24, 2019 at 9:30 a.m., both

parties shall be prepared to present any relevant evidence in their possession concerning the

forfeitures sought by the government in its Motion for Entry of a Preliminary Order of Forfeiture

(Doc. No. 858) and Motion for an Order of Forfeiture of at Least a $1,000,000 United States

Currency Money Judgment (Doc. No. 861).

       The defendant’s request that the court convene a jury to decide the forfeiture issues is

DENIED.

       It is so ORDERED.




                                             ____________________________________
                                             ALETA A. TRAUGER
                                             United States District Judge




  Case 3:15-cr-00037 Document 1163 Filed 05/01/19 Page 4 of 4 PageID #: 4646
